FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANSE SULLIVAN,                                  No. 11-17506

               Plaintiff - Appellant,            D.C. No. 5:04-cv-02089-EJD

  v.
                                                 MEMORANDUM *
T. P. RYAN; et al.,

               Defendants,

  and

EDWARD FLORES, Chief; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Manse Sullivan appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging constitutional violations while he was

confined in Santa Clara County Jail awaiting civil commitment proceedings

pursuant to California’s Sexually Violent Predator Act. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926

(9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on Sullivan’s claim

against defendant Connor because Sullivan failed to raise a genuine dispute of

material fact as to whether his confinement in administrative segregated housing

served legitimate, non-punitive governmental interests. See id. at 932 (analyzing

conditions of confinement for civil detainees under the Fourteenth Amendment and

stating that civil detainees may be subject to “[l]egitimate, non-punitive

government interests” such as “maintaining jail security, and effective management

of [the] detention facility”).

       The district court properly granted summary judgment on Sullivan’s claim

against defendants Burden and Tarabetz for deliberate indifference to his serious

medical needs because Sullivan failed to raise a genuine dispute of material fact as

to whether these defendants were “aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists” and then “also dr[e]w the


                                           2                                     11-17506
inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); see Johnson v. Meltzer,

134 F.3d 1393, 1398 (9th Cir. 1998) (Eighth Amendment establishes minimum

standard of medical care for pretrial detainees).

      The district court properly granted summary judgment to defendants Wong

and Flores because Sullivan failed to raise a genuine dispute of material fact as to

whether these defendants personally participated in any constitutional violations.

See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (supervisors are liable for

constitutional violations of subordinates only if they “participated in or directed the

violations, or knew of the violations and failed to act to prevent them”).

      Contrary to Sullivan’s contentions, the district court did not error in applying

the doctrine of issue preclusion, which is distinct from the doctrine of claim

preclusion. See White v. City of Pasadena, 671 F.3d 918, 926-27 (9th Cir. 2012)

(explaining the difference between claim and issue preclusion).

      Sullivan’s contention that the district court was biased is unpersuasive

because Sullivan fails to point to any evidence in the record of judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.


                                           3                                      11-17506